United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
R.B., Appellant
)
)
and
)
)
DEPARTMENT OF AGRICULTURE, FOOD
)
SAFETY & INSPECTION SERVICE,
)
Minneapolis, MN, Employer
)
___________________________________________ )
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1807
Issued: February 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 10, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ hearing representative schedule award decision dated March 5, 2008.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award
determination.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained more
than a 14 percent permanent impairment of his left upper extremity.

FACTUAL HISTORY
On January 23, 2006 appellant, then a 54-year-old import surveillance liaison officer,
filed a traumatic injury claim alleging that, while in the performance of duty on January 19,
2006, he sustained injuries to his left shoulder, neck, arm and upper back as a result of slipping
on ice on the floor as he came into the door of the warehouse freezer.
On June 9, 2006 the Office accepted the claim for herniated cervical disc at
C5-6 and C5-6 anterior microdiscectomy with fusion and instrumentation surgery on
April 10, 2006.
On June 30, 2007 appellant completed a Form CA-7 claim for a schedule award. In
support of his claim, he submitted a December 7, 2006 report from Dr. Nicholas Diamond, a
Board-certified osteopath, specializing in osteomanipulative medicine. Dr. Diamond noted
appellant’s history of injury and treatment and utilized the American Medical Association,
Guides to the Evaluation of Permanent Impairment, 166 (5th ed. 2001) (A.M.A., Guides). He
noted that appellant had difficulty performing activities of daily living such as his household
chores, cooking, cleaning and personal hygiene. Dr. Diamond also advised that appellant could
no longer lift using the left upper extremity and that fine dexterity, pulling, pushing and gripping
utilizing the left hand was difficult. He also noted that appellant denied difficulty with fine
dexterity or grasping objects involving the right upper extremity, denied any decreased gripping
strength or clumsiness involving the left hand. For the left shoulder, Dr. Diamond advised that
appellant had acromioclavicular tenderness, anterior cuff tenderness and restricted range of
motion, painful forward elevation, adduction and cross over adduction and internal rotation. He
noted for manual muscle strength that testing of the supraspinatus was graded at 4/5 on the left
and deltoid testing was graded at 4/5 bilaterally. Dr. Diamond provided findings for grip
strength, pinch key testing and two-point discrimination. He advised that, for the left upper
extremity, appellant had 4/5 motor strength deficit for the left deltoid equal to nine percent,1 4/5
motor strength deficit of the left supraspinatus of four percent,2 a Grade 2 sensory deficit for the
left C6 nerve root of 6 percent3 and left grip strength deficit of 30 percent.4 Dr. Diamond
combined the above values and opined that appellant had an impairment of 42 percent to the left
upper extremity. He opined that appellant reached maximum medical improvement on
December 7, 2006.5
In a report dated July 28, 2007, the Office medical adviser noted appellant’s history of
injury and treatment and utilized the A.M.A., Guides. He initially noted that Dr. Diamond
incorrectly provided calculations for individual muscles as opposed to nerve root calculations as
required by the A.M.A., Guides. The Office medical adviser noted that Dr. Diamond provided
1

A.M.A., Guides 484 & 497, Tables 16-11 & 16-15.

2

Id.

3

A.M.A., Guides 424, Tables 15-15 & 15-17.

4

A.M.A., Guides 509, Table 16-34.

5

The physician also provided an impairment rating for the right upper extremity, noting that appellant had a 4/5
motor strength deficit of the right deltoid equal to 9 percent and a pain-related impairment of 3 percent, which he
combined for a 12 percent impairment to the right upper extremity.

2

an impairment rating for weakness and sensory deficit; however, he explained that Table 16.8a
of the A.M.A., Guides precluded utilizing strength measurements in the presence of painful
conditions.6 He also noted that Dr. Diamond recommended an impairment rating for appellant’s
right upper extremity, however; there was no evidence of strength deficit or pain. The Office
medical adviser noted that appellant denied difficulty with fine dexterity or grasping objects
involving the right hand and difficulty with pushing or pulling of the right upper extremity. He
also noted that appellant had pain in the cervical spine of 4-8/10 for the left upper extremity and
pain in the right upper extremity of 0-5/10 despite the absence of neurologic deficits or
abnormalities. The Office medical adviser referred to Table 15-17 and advised that, for the C6
nerve root, appellant was entitled to a maximum percentage loss of function due to sensory
deficit or pain of 8 percent and 35 percent for loss of function due to strength.7 He referred to
Table 15-15 and explained that, Grade 2 sensory loss for the nerve root at C6 provided by
Dr. Diamond would equate to 80 percent.8 The maximum 8 percent for C6 combined with 80
percent sensory loss equaled a 6 percent sensory deficit. The Office medical adviser also
referred to Table 15-16 and noted a Grade 4 motor deficit of 25 percent.9 He explained that the
25 percent motor deficit multiplied by 35 percent loss of function due to strength10 was equal to
9 percent for motor loss of C6. The Office medical adviser referred to the Combined Values
Chart and explained that 9 percent motor deficit combined with 6 percent sensory deficit was
equal to an impairment of 14 percent.11 He noted that appellant reached maximum medical
improvement on December 7, 2006.
By decision dated September 7, 2007, the Office awarded appellant compensation for
43.68 weeks from December 7, 2006 through October 8, 2007 based upon a 14 percent
permanent impairment of the left upper extremity.
By letter dated September 12, 2007, appellant’s representative requested a hearing, which
was held on December 12, 2007. During the hearing, appellant’s attorney alleged that the Office
medical adviser provided insufficient rationale regarding appellant’s grip strength. He also
stated that additional development of the medical evidence was required.12

6

A.M.A., Guides 508.

7

A.M.A., Guides 424.

8

Id.

9

Id.

10

Id.

11

A.M.A., Guides 604.

12

Appellant’s attorney indicated that appellant had received a retroactive promotion and that the schedule award
needed to be recomputed to reflect the change in his pay rate, as of September 18, 2005. He provided a copy of a
settlement agreement, which revealed that appellant received a retroactive promotion to GS-12/step 5 on
September 18, 2005. The Office also received a salary schedule.

3

By decision dated March 5, 2008, the Office hearing representative affirmed the Office’s
September 7, 2007 decision.13
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act14 and its
implementing regulation15 sets forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.16
ANALYSIS
In support of his claim for a schedule award, appellant provided a December 7, 2006
report from his treating physician, Dr. Diamond, a Board-certified osteopath, specializing in
osteomanipulative medicine. Dr. Diamond noted appellant’s history of injury and treatment and
utilized the A.M.A., Guides. Regarding activities of daily living, he noted that appellant had
difficulty with the left upper extremity but noted that appellant denied any difficulty regarding
the right upper extremity. Dr. Diamond provided findings for the left shoulder, which included
painful motion. He determined that testing of the supraspinatus was graded at 4/5 on the left and
deltoid testing was graded at 4/5 bilaterally. Dr. Diamond advised that appellant had 4/5 motor
strength deficit for the left deltoid equal to 9 percent,17 4/5 motor strength deficit of the left
supraspinatus of 4 percent,18 a Grade 2 sensory deficit for the left C6 nerve root of 6 percent19
and left grip strength deficit of 30 percent.20 Dr. Diamond combined the above values and
opined that appellant had an impairment of 42 percent to the left upper extremity. He opined that
appellant reached maximum medical improvement on December 7, 2006.
The Board initially notes that a claimant is not entitled to a schedule award for the back
as neither the Act nor the Office’s regulations provide for the payment of a schedule award for
13

The Office hearing representative recognized that action was necessary to recompute appellant’s compensation
using an increased pay rate, in effect, as of September 18, 2005 in accordance with an EEOC settlement.
14

5 U.S.C. § 8107.

15

20 C.F.R. § 10.404.

16

A.M.A., Guides (5th ed. 2001).

17

Id. at 484 & 497, Tables 16-11 & 16-15.

18

Id.

19

Id. at 424, Tables 15-15 & 15-17.

20

Id. at 509, Table 16-34.

4

the permanent loss of use of the back.21 However, an award may be payable for permanent
impairment of the lower extremities that is due to an employment-related back condition.22
Section 15.12 of the A.M.A., Guides describes the method to be used for evaluation of
impairment due to sensory and motor loss of the extremities as follows. The nerves involved are
to be first identified. Then, under Tables 15-15 and 15-16, the extent of any sensory and/or
motor loss due to nerve impairment is to be determined, to be followed by determination of
maximum impairment due to nerve dysfunction in Table 15-17 for the upper extremity and Table
15-18 for the lower extremity.23 The severity of the sensory or motor deficit is to be multiplied
by the maximum value of the relevant nerve. Dr. Diamond incorrectly utilized muscles instead
of nerve roots for his first two findings above.24 The Board notes that he correctly explained his
finding of 6 percent for the left C6 nerve root. The Board notes that a Grade of 2 would equate
to an 80 percent sensory deficit, which when multiplied by 8 percent, the maximum loss of
function due to sensory deficit or pain, would result in 6.4 percent impairment.25 It is proper
Office policy to round the calculated percentage of impairment to the nearest whole number.26
Fractions are rounded down from 0.49 and up from 0.50.27 The A.M.A., Guides do not
encourage the use of grip strength as an impairment rating because strength measurements are
functional tests influenced by subjective factors that are difficult to control and the A.M.A.,
Guides for the most part is based on anatomic impairment. Only in rare cases should grip
strength be used and only when it represents an impairing factor that has not been otherwise
considered adequately.28
In a report dated July 28, 2007, the Office medical adviser noted appellant’s history of
injury and treatment and utilized the A.M.A., Guides. He explained that Dr. Diamond
incorrectly provided calculations for individual muscles as opposed to nerve root calculations as
required by the A.M.A., Guides.29 The Office medical adviser also explained, as noted above,
that section 16.8a of the A.M.A., Guides precluded utilizing strength measurements in the
presence of painful conditions.30 He referred to Table 15-17 and advised that, for the C6 nerve
root, appellant was entitled to a maximum percentage loss of function due to sensory deficit or
pain of 8 percent and 35 percent for loss of function due to strength.31 The Office medical
21

George E. Williams, 44 ECAB 530 (1993).

22

Thomas J. Engelhart, 50 ECAB 319 (1999).

23

A.M.A., Guides 423-24.

24

The left deltoid and the supraspinatus.

25

A.M.A., Guides 424.

26

J.Q., 59 ECAB ___ (Docket No. 06-2152, issued March 5, 2008).

27

Carl J. Cleary, 57 ECAB 563 (2006).

28

Mary L. Henninger, 52 ECAB 408 (2001).

29

See supra note 23.

30

A.M.A., Guides 508.

31

Id. at 424.

5

adviser referred to Table 15-15 and explained that a Grade 2 sensory loss for the nerve root at C6
provided by Dr. Diamond would equate to 80 percent. The maximum 8 percent multiplied by 80
percent sensory deficit equals 6.4 percent, when rounded down, resulted in a 6 percent sensory
deficit.32 He also referred to Table 15-16 and explained that the Grade 4 motor deficit would
equate to 25 percent motor deficit.33 The Office medical adviser explained that 25 percent
multiplied by 35 percent, the maximum percentage loss of function due to strength, was equal to
8.75, which when rounded up, was equal to 9 percent for motor loss of C6.34 He referred to the
Combined Values Chart and explained that 9 percent combined with 6 percent was equal to an
impairment of 14 percent.35 The Office medical adviser noted that appellant reached maximum
medical improvement on December 7, 2006.36
The Board finds that there is no other medical evidence of record, based upon a correct
application of the A.M.A., Guides, to establish that appellant has more than a 14 percent
permanent impairment of the left upper extremity for which she received a schedule award or an
impairment of the left upper extremity. Accordingly, the Board finds that appellant has no more
than a 14 percent permanent impairment of the left upper extremity.
On appeal, appellant’s representative alleged that he suffered from greater than 14
percent impairment to the left upper extremity and that he sustained more than 0 percent
impairment to the right upper extremity. However, as noted above, there is no medical evidence
of record to support greater than the 14 percent permanent impairment of the left upper
extremity. The Board notes that this does not preclude appellant from submitting relevant
medical evidence to the Office in support of a request for an additional schedule award.
Regarding the right upper extremity, the Board notes that the Office did not issue a final decision
and therefore the Board does not have jurisdiction over the matter.37
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained more than a 14 percent permanent impairment of his left upper extremity.

32

See supra note 25.

33

See supra note 29.

34

See supra note 25.

35

A.M.A., Guides 604.

36

Regarding the right upper extremity, the Office medical adviser indicated that there was no evidence of strength
deficit or pain and noted that Dr. Diamond indicated that appellant denied difficulty with fine dexterity or grasping
objects involving the right hand and difficulty with pushing or pulling of the right upper extremity. Additionally, he
explained that although appellant had subjective complaints of in the right upper extremity there was an absence of
neurologic deficits or abnormalities.
37

See 20 C.F.R. § 501.2(c).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 5, 2008 is affirmed.
Issued: February 4, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

